Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/898,048 filed 6/10/2020 has been examined.
In this Office Action, claims 1-22 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/452,046. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the relevant limitations below in order to broaden the scope of the invention
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Currently Application
Application 16/452,046
1. A computer-implemented method for Big Data operations by utilizing subgraph templates for a computational storage device, the method comprising:
performing a query with a dataflow compiler;
performing, with the dataflow compiler, a stage acceleration analyzer function including executing a matching algorithm to determine similarities between sub-graphs of an application program and unique templates from an available library of templates; and
selecting at least one template that at least partially matches the sub-graphs with the at least one template being associated with a linear set of operators to be executed sequentially within a stage of the Big Data operations.
2. The computer-implemented method of claim 1, further comprising:
determining a cost function to determine which linear set of operators to be implemented on a hardware accelerator of the computational storage device.
3. The computer-implemented method of claim 2, wherein the cost function is tuned by profiling of different operators in extract, transform, load (ETL) pipelines and SQL pipelines.
4. The computer-implemented method of claim 1, wherein the at least one template comprises a partially reconfigurable bit file if a hardware accelerator of the computational storage device is a FPGA.
5. The computer-implemented method of claim 4, wherein the at least one template being used by multiple tenants for software multi-tenancy with a single instance of the application program serving multiple tenants.
6. The computer-implemented method of claim 5, wherein the at least one template comprises a finite set of row-based templates to support most possible sub-graphs.
7. The computer-implemented method of claim 1, further comprising:
performing, with a runtime program, a dataflow microarchitecture parameter configuration; and
executing, with the runtime program, a run stage on a hardware accelerator.
8. A computer-readable storage medium comprising executable instructions to cause a processing system to perform operations of distributed multi stage dataflow, the executable instructions comprising:
performing a query with a dataflow compiler of the processing system; and
performing, with the dataflow compiler, a stage acceleration analyzer function including executing a matching algorithm to determine similarities between sub-graphs of an application program and unique templates from an available library of templates, wherein at least one template to support software multi-tenancy with a single instance of the application program serving multiple tenants.
9. The computer-readable storage medium of claim 8, wherein the instructions further comprising:
selecting at least one template that at least partially matches the sub-graphs with the at least one template being associated with a linear set of operators to be executed sequentially within a stage of the multi stage dataflow.
10. The computer-readable storage medium of claim 8, wherein the instructions further comprising:
determining a cost function to determine which linear set of operators to be implemented on a hardware accelerator of a computational storage device.
11. The computer-readable storage medium of claim 10, wherein the cost function is tuned by profiling of different operators in extract, transform, load (ETL) pipelines and SQL pipelines.
12. The computer-readable storage medium of claim 10, wherein the at least one template comprises a partially reconfigurable bit file if the hardware accelerator is a FPGA.
13. The computer-readable storage medium of claim 8, wherein the at least one template comprises a finite set of row-based templates to support most possible sub-graphs.
14. The computer-readable storage medium of claim 8, wherein the instructions further comprising:
performing, with a runtime program, a dataflow microarchitecture parameter configuration; and
executing, with the runtime program, a run stage on a hardware accelerator.
15. A computational storage device comprising:
a solid-state device (SSD); and
a hardware accelerator coupled to the SSD, the hardware accelerator is configured with an acceleration template that is associated with a linear set of operators to form a linear stage trace (LST), to receive control and data information for runtime execution flow by utilizing the acceleration template that is selected from a finite set of templates.
16. The computational storage device of claim 15, further comprising:
memory coupled to the hardware accelerator, wherein the memory and the hardware accelerator are formed on a same board which has a form factor of a PCIe add-in card.
17. The computational storage device of claim 16, wherein the hardware accelerator includes a switch, a direct memory access (DMA) controller, a memory controller to access the memory, a dynamic region, and embedded processor cores.
18. The computational storage device of claim 17, wherein the computational storage device supports a normal mode and a Peer-to-Peer (P2P) mode of data transfer.
19. The computational storage device of claim 18, wherein during the normal mode, a read or write operation is issued by a host and data is transferred between the solid-state device and a host memory through the switch, which comprises a three-way switch.
20. The computational storage device of claim 18, wherein during the P2P mode, data is transferred from the solid-state device to the memory of the computational rage device for processing by a local peered device.
21. The computational storage device of claim 18, wherein a P2P command queue from is decoupled from a compute command queue.
22. The computational storage device of claim 21, wherein the P2P mode to use asynchronous read for P2P as opposed to synchronous read so that a single thread can operate on both P2P and compute command queue.
1. A data processing system comprising:
a hardware processor; and
a hardware accelerator coupled to the hardware processor, the hardware accelerator is configured with a compiler of an accelerator functionality to generate an execution plan, to generate computations for nodes including subgraphs in a distributed system for an application program based on the execution plan, and to execute a matching algorithm to determine similarities between the subgraphs and unique templates from an available library of templates.
2. The data processing system of claim 1, wherein the accelerator functionality to select at least one subgraph template from the library of templates to at least partially match with a subgraph in the distributed system.
3. The data processing system of claim 1, wherein the accelerator functionality to slice an application program into computations between the hardware processor and the hardware accelerator and to map first computations including first subgraphs to the hardware processor and to map second computations including second subgraphs to the hardware accelerator.
4. The data processing system of claim 1, wherein the compiler generates a linear stage trace (LST) with the LST being a linear subgraph of a Directed Acyclic Graph (DAG) or data-flow graph.
5. The data processing system of claim 1, wherein the hardware processor comprises a CPU and the hardware accelerator comprises a field programmable gate array (FPGA) or a graphics processing unit (GPU).
6. The data processing system of claim 5, wherein the compiler matches the subgraphs to unique templates from an available library of templates and then generates FPGA, GPU or CPU specific control and data information for runtime execution flow by utilizing selected templates.
7. The data processing system of claim 1, wherein the compiler generates a control plan for synchronization and generates a data plane for each computing resource including the hardware processor and the hardware accelerator.
8. A computer-implemented method for runtime flow of big data operations by utilizing subgraph templates, the method comprising:
performing a query with a dataflow compiler;
performing, with the dataflow compiler, a stage acceleration analyzer function including executing a matching algorithm to determine similarities between sub-graphs of an application program and unique templates from an available library of templates; and
selecting at least one template that at least partially matches the sub-graphs.
9. The computer-implemented method of claim 8, further comprising:
slicing of the application program into computations.
10. The computer-implemented method of claim 9, further comprising:
executing, with a runtime program, stage tasks within a designated accelerator unit.
11. The computer-implemented method of claim 10, further comprising:
determining, with the runtime program, whether a dataflow microarchitecture exists for an accelerator unit.
12. The computer-implemented method of claim 11, further comprising:
performing, with the runtime program, a bit-file partial reconfiguration when the dataflow microarchitecture exists for an accelerator unit.
13. The computer-implemented method of claim 12, further comprising:
performing, with the runtime program, a dataflow microarchitecture parameter configuration.
14. The computer-implemented method of claim 13, further comprising:
executing, with the runtime program, a run stage on the accelerator unit.
15. The computer-implemented method of claim 11, further comprising:
if no dataflow microarchitecture exists, executing, with the runtime program, a run stage with native software for an accelerator unit at operation 316.
16. The computer-implemented method of claim 11, further comprising:
determine, with the runtime program, whether a last stage execution is completed;
if last stage execution is completed, generate query output.
17. The computer-implemented method of claim 16, further comprising:
if last stage execution is not completed, determine whether a dataflow microarchitecture can be reused for any execute stages to be executed.
18. An accelerator architecture, comprising:
a host processing resource;
an analytics engine for large scale data processing;
an accelerator having acceleration functionality to identify and to load FPGA bitstream based on an acceleration template match between an input subgraph and matching acceleration template of a database of templates.
19. The accelerator architecture of claim 18, wherein the acceleration functionality is configured to utilize smart pattern matching from Directed Acyclic Graph (DAG) to hardware templates with efficient cost functions.
20. The accelerator architecture of claim 19, wherein the accelerator functionality is configured to execute DAG template matching algorithms that operate on a DAG, wherein the DAG template matching algorithms optimally assign the designated slices of an application program to a unique template within the database of templates.
21. The accelerator architecture of claim 20, wherein the template matching algorithms utilize cost functions including at least one of performance, power, price, locality of data vs. accelerator, latency, bandwidth, data source, data size, operator selectivity based on sampling or history, or data shape to assign a slice of DAG to a template.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites a “computational rage device”;

The term “computational rage device” in claim 20 is a relative term which renders the claim indefinite. The term “computational rage device” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 







 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
Executing a matching algorithm to determine similarities between the subgraphs and templates.
The limitation of using a matching algorithm to determine similarities between the subgraphs
and templates, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. That is, other than reciting a compiler/storage device, nothing in the claim element
precludes the step from practically being performed in the mind. For example, but for the
processor/accelerator language, executing/matching in the context of this claim encompasses
the user manually determining templates using generic subgraphs and generic similarities.
Similarly, the limitation(s) of performing; performing; and selecting; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the  compiler/storage device language, performing; performing; and selecting in the context of this claim encompasses the user manually generating generic "templates" based on generic similarities and operators. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite "Certain Methods of Organizing Human Activity"; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
matching generic templates using generic similarities and operators is a method of human activity in commercial or legal interactions. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element - using a compiler/storage device to perform both the performing; performing; and selecting; and matching steps. The compiler/storage device in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of matching templates) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of using a processor/accelerator to perform
both the performing; performing; and selecting; and matching steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-7 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-7 are also directed towards
nonstatutory subject matter.

As per independent claims 8 and 15, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
method/system described in independent claims 8 and 15 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 9-14 and 16-22 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 9-14 and 16-22 are also
directed towards non-statutory subject matter.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamdani et al., US Pub. No. 2008/0183688, in view of Jindal et al., US Pub. No.: 2019/0303475.

As to claim 1, Chamdani discloses a computer-implemented method for Big Data operations by utilizing subgraph templates for a computational storage device, 
the method comprising:
performing a query with a dataflow compiler;
(Chamdani [0086] PEs 620 represent units of the hardware and circuitry of HARP logic 302. As
noted, PEs 620 utilize a novel dataflow architecture to accomplish the query processing
requested of HARP logic 302. In particular, PEs 620 implement execution of an assortment of
machine code database instructions that are known as Macro Ops (MOPs) and Micro Ops
(UOPs ).; see also [0072] Answer manager 422 is responsible for compiling the results of the query fragments and providing the result to MySQL software 114 via the API 116.)

Chamdani does not disclose:
performing, with the dataflow compiler, a stage acceleration analyzer function
including executing a matching algorithm to determine similarities between sub-graphs of an
application program and unique templates from an available library of templates; and
selecting at least one template that at least partially matches the sub-graphs with the
at least one template being associated with a linear set of operators to be executed sequentially
within a stage of the Big Data operations.

However, Jindal discloses:
performing, with the dataflow compiler, a stage acceleration analyzer function
including executing a matching algorithm to determine similarities between sub-graphs of an
application program and unique templates from an available library of templates; 
(Jindal [0129] To extract subgraphs, the logical operator tree can be traversed in a bottom-up
fashion and emit a subgraph for every operator node. For each subgraph, the parameters are
detected by parsing the scalar operators in the subgraph, and the leaf level inputs are detected
by tracking the operator lineage. In some embodiments, a unique hash is used, similar to plan
signatures or fingerprints, that is recursively computed at each node in the operator tree to
identify the subgraph template.;
see also Jindal [0135] The compiler component 110 and the optimizer 120 are responsible for
model lookup and prediction. First, in some embodiments, the compiler component 110 fetches
relevant cardinality models for the current job and passes them as annotations to the optimizer
component 120. In some embodiments, each annotation contains the subgraph template hash,
the model, and the confidence level. Thereafter, in some embodiments, the optimizer
component 120 prunes out the false positives by matching the subgraph template hash of the
model with the hashes of each subgraph in the job graph. For matching subgraphs, the
optimizer component 120 generates the features and applies them to the corresponding model
to obtain the predicted cardinality)
and
selecting at least one template that at least partially matches the sub-graphs with the
at least one template being associated with a linear set of operators to be executed sequentially
within a stage of the Big Data operations
(Jindal [0129] To extract subgraphs, the logical operator tree can be traversed in a bottom-up
fashion and emit a subgraph for every operator node. For each subgraph, the parameters are
detected by parsing the scalar operators in the subgraph, and the leaf level inputs are detected
by tracking the operator lineage. In some embodiments, a unique hash is used, similar to plan
signatures or fingerprints, that is recursively computed at each node in the operator tree to
identify the subgraph template;) .

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply subgraph template matching as taught by Jindal since it was known
in the art that query systems provide retrieving cardinality models based upon the features of
the subgraphs of the query; predicting cardinality of the subgraphs of the query using the
cardinality models; and, selecting one of the subgraphs to utilize for execution of the query
based on the predicted cardinalities and aspects of these technical features exhibit technical
effects of more efficiently and effectively providing a response to a query, for example, reducing
computing resource( s) and/or query response time (Jindal [0037]).
As to claim 2, Jindal discloses under the rationale above the computer-implemented method of claim 1, further comprising:
determining a cost function 
(Jindal teaches determining costs/cardinality models see [0028] FIG. 16(A) is a graph that compares the cost of the plans chosen by the exploratory algorithm against the plans chosen by several alternatives.;
See also [0037] Aspects of the subject disclosure pertain to the technical problem of accurately predicting cardinality of a query. The technical features associated with addressing this
problem involve training cardinality models by analyzing workload data to extract and compute features of subgraphs of queries;)

to determine which linear set of operators 
(Jindal [0045] In some embodiments, the compiler component 110 can provide compiled query directed acyclic graphs ("DAGs" also referred herein as "subgraphs") to a workload data store 160. In some embodiments, the optimizer component 120 can provide optimized plan(s) and/or estimated statistics regarding the selected subgraph to the workload data store 160.; 
see also [0129] In some embodiments, a first step in the feedback loop is to collect traces of
past query runs from different components, namely the compiler component 110, the optimizer
component 120, the scheduler component 140, and the runtime component 150.;
see also [0092] In some embodiments, three different types of machine learning models (e.g.,
algorithms) can be utilized for feature-based learning: linear regression (LR), Poisson
regression (PR), a and multi-layer perceptron (MLP) neural network. While LR is a purely linear
model, PR is slightly more complex and considered as a Generalized Linear Model (GLM).
MLP, on the other hand, provides for a fully non-linear, arbitrarily complex predictive function.).

to be implemented on a hardware accelerator of the computational storage device
(Jindal [0125] A typical technique to mitigate this is to perform pilot runs over a sample of the data. In some embodiments, similar sample runs can be used for resource optimization, i.e., for finding the best hardware resources for a given execution plan.).


As to claim 3, Jindal discloses under the rationale above the computer-implemented method of claim 2, wherein the cost function is tuned by profiling of different operators in extract, transform, load (ETL) pipelines and SQL pipelines (Jindal [0069] In some embodiments, a middle ground can be taken in which cardinalities are learned for each recurring template subgraph (Table 1 ). A model is built for each operator subgraph, with varying parameters and inputs.).

As to claim 4, Chamdani discloses under the rationale above the computer-implemented method of claim 1, wherein the at least one template comprises a partially reconfigurable bit file if a hardware accelerator of the computational storage device is a FPGA (Chamdani [0050] Accordingly, in some embodiments, HARP logic 302 is implemented using field programmable
gate arrays (FPGAs ).).

As to claim 5, Jindal discloses under the rationale above the computer-implemented method of claim 4, wherein the at least one template being used by multiple tenants for software multi-tenancy with a single instance of the application program serving multiple tenants (Jindal [0049] Shared cloud infrastructures with job-as-a-service have become a popular choice for enterprise data analytics.).

As to claim 6, Jindal discloses under the rationale above the computer-implemented method of claim 5, wherein the at least one template comprises a finite set of row-based templates to support most possible sub-graphs (Jindal [0066] Given that modem big data systems, e.g., SCOPE, involve complex queries over both structured and unstructured data along with an abundance of user defined code, learning cardinalities for query subgraphs is considered. In some embodiments, a goal is to be able to obtain accurate output row counts for every subgraph in each of the queries.).

As to claim 7, Jindal discloses under the rationale above the computer-implemented method of claim 1, further comprising:
performing, with a runtime program, a dataflow microarchitecture parameter configuration; 
(Jindal [0069] In some embodiments, a middle ground can be taken in which cardinalities are
learned for each recurring template subgraph (Table 1 ). A model is built for each
operator subgraph, with varying parameters and inputs. This approach can have a number of
advantages:; see also [0090] Finally, since the parameters of operators, such as filter predicates
and user defined operators, can have a big impact in the output cardinality, these parameters
are extracted as features.; see also [0096] Since each model can have a different number of
parameters as features, these parameters are grouped into one feature category named
'Parameters' 636.)
and
executing, with the runtime program, a run stage on a hardware accelerator
(Jindal [0128] Workload Analyzer Component 210 [0129] In some embodiments, a first step in the feedback loop is to collect traces of past query runs from different components, namely the compiler component 110, the optimizer component 120, the scheduler component 140, and the runtime component 150.).

As to claim 8, Chamdani discloses a computer-readable storage medium comprising executable instructions to cause a
processing system to perform operations of distributed multi stage dataflow, the executable
instructions comprising:

performing a query with a dataflow compiler of the processing system; 
(Chamdani [0086] PEs 620 represent units of the hardware and circuitry of HARP logic 302. As
noted, PEs 620 utilize a novel dataflow architecture to accomplish the query processing
requested of HARP logic 302. In particular, PEs 620 implement execution of an assortment of
machine code database instructions that are known as Macro Ops (MOPs) and Micro Ops
(UOPs ).; see also [0072] Answer manager 422 is responsible for compiling the results of the query fragments and providing the result to MySQL software 114 via the API 116.)

and
Chamdani does not disclose:
performing, with the dataflow compiler, a stage acceleration analyzer function
including executing a matching algorithm to determine similarities between sub-graphs of an
application program and unique templates from an available library of templates, wherein at
least one template to support software multi-tenancy with a single instance of the application
program serving multiple tenants;

however, Jindal discloses:
performing, with the dataflow compiler, a stage acceleration analyzer function
including executing a matching algorithm to determine similarities between sub-graphs of an
application program and unique templates from an available library of templates,
(Jindal [0129] To extract subgraphs, the logical operator tree can be traversed in a bottom-up
fashion and emit a subgraph for every operator node. For each subgraph, the parameters are
detected by parsing the scalar operators in the subgraph, and the leaf level inputs are detected
by tracking the operator lineage. In some embodiments, a unique hash is used, similar to plan
signatures or fingerprints, that is recursively computed at each node in the operator tree to
identify the subgraph template.;
see also Jindal [0135] The compiler component 110 and the optimizer 120 are responsible for
model lookup and prediction. First, in some embodiments, the compiler component 110 fetches
relevant cardinality models for the current job and passes them as annotations to the optimizer
component 120. In some embodiments, each annotation contains the subgraph template hash,
the model, and the confidence level. Thereafter, in some embodiments, the optimizer
component 120 prunes out the false positives by matching the subgraph template hash of the
model with the hashes of each subgraph in the job graph. For matching subgraphs, the
optimizer component 120 generates the features and applies them to the corresponding model
to obtain the predicted cardinality)

wherein at least one template to support software multi-tenancy with a single instance of the application program serving multiple tenants;
(Jindal [0040] This approach can leverage the observation that shared cloud workloads are often recurring and overlapping in nature, and thus learning cardinality models for overlapping subgraph templates can be beneficial.;
See also [0053] In some embodiments, the machine learning based approach to improve cardinality estimates occurs at each point in a query graph. Subgraph templates that appear over multiple queries are extracted and a cardinality model is learned over varying parameters and inputs to those subgraph templates.)

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply subgraph template matching as taught by Jindal since it was known
in the art that query systems provide retrieving cardinality models based upon the features of
the subgraphs of the query; predicting cardinality of the subgraphs of the query using the
cardinality models; and, selecting one of the subgraphs to utilize for execution of the query
based on the predicted cardinalities and aspects of these technical features exhibit technical
effects of more efficiently and effectively providing a response to a query, for example, reducing
computing resource( s) and/or query response time (Jindal [0037]).

As to claim 9, Jindal discloses under the rationale above the computer-readable storage medium of claim 8, wherein the instructions further comprising:
selecting at least one template that at least partially matches the sub-graphs with the
at least one template being associated with a linear set of operators to be executed sequentially
within a stage of the multi stage dataflow
(Jindal [0129] To extract subgraphs, the logical operator tree can be traversed in a bottom-up
fashion and emit a subgraph for every operator node. For each subgraph, the parameters are
detected by parsing the scalar operators in the subgraph, and the leaf level inputs are detected
by tracking the operator lineage. In some embodiments, a unique hash is used, similar to plan
signatures or fingerprints, that is recursively computed at each node in the operator tree to
identify the subgraph template;).

As to claim 10, Jindal discloses under the rationale above the computer-readable storage medium of claim 8, wherein the instructions further
comprising:
determining a cost function 
(Jindal teaches determining costs/cardinality models see [0028] FIG. 16(A) is a graph that
compares the cost of the plans chosen by the exploratory algorithm against the plans chosen by
several alternatives.;
See also [0037] Aspects of the subject disclosure pertain to the technical problem of accurately
predicting cardinality of a query. The technical features associated with addressing this
problem involve training cardinality models by analyzing workload data to extract and compute
features of subgraphs of queries;)
to determine which linear set of operators to be implemented on a hardware accelerator of a computational storage device
(Jindal [0125] A typical technique to mitigate this is to perform pilot runs over a sample of the
data. In some embodiments, similar sample runs can be used for resource optimization, i.e., for
finding the best hardware resources for a given execution plan.).

As to claim 11, Jindal discloses under the rationale above the computer-readable storage medium of claim 10, wherein the cost function is tuned by
profiling of different operators in extract, transform, load (ETL) pipelines and SQL
pipelines (Jindal [0069] In some embodiments, a middle ground can be taken in which cardinalities are learned for each recurring template subgraph (Table 1 ). A model is built for each operator subgraph, with varying parameters and inputs.).

As to claim 12, Chamdani discloses the computer-readable storage medium of claim 10, wherein the at least one template comprises a partially reconfigurable bit file if the hardware accelerator is a FPGA (Chamdani [0050] Accordingly, in some embodiments, HARP logic 302 is implemented using field programmable gate arrays (FPGAs ).).

As to claim 13, Jindal discloses under the rationale above, the computer-readable storage medium of claim 8, wherein the at least one template comprises a finite set of row-based templates to support most possible sub-graphs (Jindal [0066] Given that modem big data systems, e.g.,
SCOPE, involve complex queries over both structured and unstructured data along with an
abundance of user defined code, learning cardinalities for query subgraphs is considered. In
some embodiments, a goal is to be able to obtain accurate output row counts for every
subgraph in each of the queries.).

As to claim 14, Jindal discloses under the rationale above the computer-readable storage medium of claim 8, wherein the instructions further comprising:
performing, with a runtime program, a dataflow microarchitecture parameter
configuration; 
(Jindal [0069] In some embodiments, a middle ground can be taken in which cardinalities are
learned for each recurring template subgraph (Table 1 ). A model is built for each
operator subgraph, with varying parameters and inputs. This approach can have a number of
advantages:; see also [0090] Finally, since the parameters of operators, such as filter predicates
and user defined operators, can have a big impact in the output cardinality, these parameters
are extracted as features.; see also [0096] Since each model can have a different number of
parameters as features, these parameters are grouped into one feature category named
'Parameters' 636.)
and
executing, with the runtime program, a run stage on a hardware accelerator
(Jindal [0128] Workload Analyzer Component 210 [0129] In some embodiments, a first step in
the feedback loop is to collect traces of past query runs from different components, namely the
compiler component 110, the optimizer component 120, the scheduler component 140, and the
runtime component 150.).


As to claim 15, Jindal discloses a computational storage device comprising:
a solid-state device (SSD); 
(Jindal [0200] and solid state devices (e.g., solid state drive (SSD), flash memory drive ( e.g., card, stick, key drive)),)
and
a hardware accelerator coupled to the SSD, the hardware accelerator is configured
with an acceleration template that is associated with a linear set of operators to form a
linear stage trace (LST), 
(Jindal [0128] Workload Analyzer Component 210 [0129] In some embodiments, a first step in the feedback loop is to collect traces of past query runs from different components, namely the compiler component 110, the optimizer component 120, the scheduler component 140, and the
runtime component 150. In some embodiments, the SCOPE infrastructure is already instrumented to collect such traces. These traces are then fed to the workload analyzer compo
nent 210 which (i) reconciles the compile-time and runtime statistics, and (ii) extracts the training data, i.e., subgraph templates and their actual cardinalities.)

for runtime execution flow by utilizing the acceleration template that is selected from a finite set of templates
(Jindal [0125] A typical technique to mitigate this is to perform pilot runs over a sample of the
data. In some embodiments, similar sample runs can be used for resource optimization, i.e., for
finding the best hardware resources for a given execution plan.;
[0044] A scheduler component 140 schedules execution of the query based upon the selected subgraph. A runtime component 150 executes the query based upon the selected subgraph;
see also Jindal [0129] To extract subgraphs, the logical operator tree can be traversed in a bottom-up fashion and emit a subgraph for every operator node. For each subgraph, the parameters are detected by parsing the scalar operators in the subgraph, and the leaf level inputs are detected by tracking the operator lineage. In some embodiments, a unique hash is used, similar to plan signatures or fingerprints, that is recursively computed at each node in the operator tree to identify the subgraph template;).

And Chamdani discloses:
to receive control and data information (Chamdani [0100] As shown, processing core 602 may comprise scanning/ indexing PE 622 and XCAM PE 624 as its set of Pes 620. As noted, PEs 620 are the physical entities responsible for executing MOPs, with their underlying UOPs, and for realizing other sophisticated control mechanisms. Various incarnations of processing elements are described herein, where each incarnation supports a distinct subset of the MOP
and control space, providing different and distinct functionality from the perspective of query execution.; see also [0116] To simplify the hardware design, a CSR (Control Status Register) may be employed to store the Root Table information as long as the hardware accessible Table
IDs and Descriptors' information is retained in HARP module 204.; see also [0057] A control
node 206 is also shown and manages the operations of Nodes 1-M. Control node 206 is shown as a separate node; however, those skilled in the art will recognize the role of control node
206 by any ofNodes 1-M.)

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply subgraph template matching as taught by Jindal since it was known
in the art that query systems provide retrieving cardinality models based upon the features of
the subgraphs of the query; predicting cardinality of the subgraphs of the query using the
cardinality models; and, selecting one of the subgraphs to utilize for execution of the query
based on the predicted cardinalities and aspects of these technical features exhibit technical
effects of more efficiently and effectively providing a response to a query, for example, reducing
computing resource( s) and/or query response time (Jindal [0037]).


As to claim 16, Chamdani discloses the computational storage device of claim 15, further comprising:
memory coupled to the hardware accelerator, wherein the memory and the hardware
accelerator are formed on a same board which has a form factor of a PCie add-in card
(Chamdani [0046] Collectively, host 202 and HARP module 204 may be referred to as a node or appliance. In some embodiments, host system 202 and HARP module 204 are coupled together over a known communications interface, such as a PCie or Hyper Transport (HT) interface.; 
See also [0077] Information is then passed from C2 software 110 to HARP module 204 in the form of machine code database instructions via an interconnect layer. As noted, this interconnect layer may be in accordance with the well known PCie or HT standards.;
See also [0056] As shown, host system 202 may now be coupled to a plurality or array ofl-N HARP modules 204. In this type of node, a PCie switch or other suitable switching fabric may couple these components together with storage infrastructure 112.;
See also [0085] PCie interconnect 618 is the hardware that interfaces with host system 202. As noted, interconnect 618 may be a PCie or HT interconnect.).

As to claim 17, Chamdani discloses the computational storage device of claim 16, wherein the hardware accelerator includes a switch, a direct memory access (DMA) controller, a memory controller to access the memory, a dynamic region, and embedded processor cores
(Chamdani [0056] In this type of node, a PCie switch or other suitable switching fabric may couple these components together with storage infrastructure 112.;
See also [0049] HARP module 204 comprises processing logic (HARP logic 302) and a relatively large memory (HARP memory 304) for hardware accelerating database operations
of the node.;
see also [0071] Memory manager 416 manages the virtual address and physical address space employed by C2 software 110 and HARP module 204 in HARP memory 304.;
see also [0053] These FPGA images may be activated one at a time depending on customer application setup or dynamically loaded based on current active application workload.;
see also [0051] When it is implemented as a rigid ASIC, it is also possible to keep the reconfigurability of HARP module 204 by embedding FPGA cores in the ASIC (i.e., a mixed implementation).

As to claim 18, Jindal discloses the computational storage device of claim 17, wherein the computational storage device supports a normal mode and a Peer-to-Peer (P2P) mode of data transfer
(Jindal [0049] Shared cloud infrastructures with job-as-a-service have become a popular choice for enterprise data analytics. The job service takes care of optimizing the user jobs into a
query plan, using a query optimizer, and dynamically allocating resources needed to run that plan. Users only pay for the resources actually used per job.).

As to claim 19, Chamdani discloses the computational storage device of claim 18, wherein during the normal mode, a read or write operation is issued by a host and data is transferred between the solid-state device and a host memory through the switch, which comprises a three-way switch
(Chamdani [0080] FIG. 6 illustrates an exemplary architecture of the HARP logic 302. As shown, HARP logic 302 may comprise a set of processing cores 602,604,606, and 608, and switching fabric 610. Processing core 602 (as well as cores 604,606, and 608) may comprise a set of processing elements (PEs) 620. I).

As to claim 20, Chamdani discloses the computational storage device of claim 18, wherein during the P2P mode, data is transferred from the solid-state device to the memory of the computational rage device for processing by a local peered device
(Chamdani [0072] Storage manager 420 is responsible for managing transfers of data from HARP memory 304 to/from storage infrastructure 112.).

As to claim 21, Chamdani discloses the computational storage device of claim 18, wherein a P2P command queue from is decoupled from a compute command queue
(Chamdani [0056] In addition to the basic C2 node, a scale up C2 node topology may be used as an extension of the basic C2 node. As shown, host system 202 may now be coupled to a plurality or array ofl-N HARP modules 204. In this type of node, a PCie switch or other suitable switching fabric may couple these components together with storage infrastructure 112. Of
course, other internal arrangements for a scale up C2 node may be utilized in the present invention.).

As to claim 22, Chamdani discloses the computational storage device of claim 21, wherein the P2P mode to use asynchronous read for P2P as opposed to synchronous read so that a single thread can operate on both P2P and compute command queue
(Chamdani [0054] A more fine-grained FPGA image loading/unloading could be employed in the present invention. In these embodiments, the FPGAs could support very fast programming,
i.e., on the order or sub-microseconds, similar to the effect of context/process/thread switching in operating systems. Based on the type of query submitted to HARP module 204, a corresponding FPGA image may be pre-loaded together with its appropriate query state in HARP memory 304.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Su et al., US Pub. No. 2014/0095475 A1, teaches improved techniques for processing queries are provided. In one approach, an execution plan for a query includes multiple sub-plans, one or more of which are selected at runtime while one or more other sub-plans are not executed during execution of the execution plan. In another approach, data about misestimate is generated and stored persistently for subsequent queries. In another approach, statistics for a database object are generated automatically and efficiently while the database object is created or data items are added thereto. In another approach, a hybrid histogram is created that includes a feature of frequency histograms and a feature of height-balanced histograms. In another approach, computer jobs are executed in such a way to avoid deadlock. In another approach, changes to a database object trigger a hard parse of a query even though an execution plan already exists for the query;

Lee et al., US Pub. No. 2014/0095472 A1, teaches improved Techniques for processing queries are provided. In one approach, an execution plan for a query includes multiple sub-plans, one or more of which are selected at runtime while one or more other sub-plans are not executed during execution of the execution plan. In another approach, data about misestimate is generated and stored persistently for subsequent queries. In another approach, statistics for a database object are generated automatically and efficiently while the database object is created or data items are added thereto. In another approach, a hybrid histogram is created that includes a feature of frequency histograms and a feature of height-balanced histograms. In another approach, computer jobs are executed in such a way to avoid deadlock. In another approach, changes to a database object trigger a hard parse of a query even though an execution plan already exists for the query;

Abadi et al., US Pub. No. 2012/0310916 A1 teaches an improved product for processing a query are disclosed. Query processing includes partitioning the stored data into a plurality of partitions based on at least one vertex in the plurality of vertexes, storing at least another triple in the plurality of triples on the at least one node, assigning, based on the triple containing the at least one vertex, at least one partition in the plurality of partitions corresponding to the triple to at least one node in the plurality of nodes, and processing, based on the assigning, the query by processing the plurality of partitions;
and

Jindal et al., US Pub. No. 2019/0318025 A1 teaches an improved method for detecting and reusing overlapping computations. Overlapping subgraphs of the query are determined using a normalized signature for a particular subgraph that identifies a particular subgraph across recurring instances of data. A normalized signature for each overlapping subgraph for the determined overlapping subgraphs of the query is provided. For each overlapping subgraph determined to be materialized: whether or not the particular subgraph has been materialized is determined using a precise signature corresponding to a normalized signature of the particular overlapping subgraph. The precise signature identifies a particular subgraph corresponding to the normalized signature within a particular recurring instance of data. When the particular subgraph has not been materialized, the subgraph is materialized and used to respond to the query. When the particular subgraph has been materialized, the materialized subgraph is used to respond to the query.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Aspinwall/Primary Examiner, Art Unit 2152